USCA4 Appeal: 22-6045      Doc: 14         Filed: 07/26/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6045


        TIMOTHY D. DAVIS,

                             Plaintiff - Appellant,

                      v.

        CHIA CHAN WANG; GLORIA HARVEY; NC DPS,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Richard E. Myers, II, Chief District Judge. (5:21-ct-03210-M)


        Submitted: July 20, 2022                                          Decided: July 26, 2022


        Before THACKER and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Timothy D. Davis, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6045      Doc: 14         Filed: 07/26/2022      Pg: 2 of 3




        PER CURIAM:

               Timothy D. Davis appeals the district court’s orders dismissing his 42 U.S.C. § 1983

        action for failure to state a claim, pursuant to 28 U.S.C. § 1915A(b)(1), and denying his

        postjudgment motions. ∗ We have reviewed the record and find no reversible error in the

        district court’s dismissal of Davis’ claims against Appellees Wang and Harvey. See

        De’lonta v. Johnson, 708 F.3d 520, 524 (4th Cir. 2013) (stating standard of review for

        § 1915A(b)(1) dismissal); Moss v. Harwood, 19 F.4th 614, 624 (4th Cir. 2021) (defining

        deliberate indifference); Fawzy v. Wauquiez Boats SNC, 873 F.3d 451, 455 (4th Cir. 2017)

        (discussing effect of amended complaint); see also Carnegie-Mellon Univ. v. Cohill, 484

        U.S. 343, 350 (1988) (addressing supplemental jurisdiction); Jackson v. Lightsey, 775 F.3d

        170, 177 (4th Cir. 2014) (limiting appellate review to issues raised in informal brief). We

        also conclude that the district court did not abuse its discretion in denying Davis’

        postjudgment motions. See Save Our Sound OBX, Inc. v. N.C. Dep’t of Transp., 914 F.3d

        213, 227-28 (4th Cir. 2019) (stating standard of review for denial of motion to amend and

        discussing futility of proposed amendment); Adbul-Mumit v. Alexandria Hyundai, LLC,

        896 F.3d 278, 293 (4th Cir. 2018) (discussing postjudgment motion to amend); Mayfield

        v. Nat’l Ass’n for Stock Car Auto Racing, 674 F.3d 369, 378 (4th Cir. 2012) (stating

        standard of review and requirements for Fed. R. Civ. P. 59(e) relief).


               ∗
                  Although Davis’ notice of appeal does not designate the order denying his
        postjudgment motions, we construe his informal brief as the functional equivalent of a
        notice of appeal from that order. See Fed. R. App. P. 4(a)(1)(A), (4)(B)(ii); Smith v. Barry,
        502 U.S. 244, 248-49 (1992); MLC Auto., LLC v. Town of S. Pines, 532 F.3d 269, 277 (4th
        Cir. 2008).

                                                     2
USCA4 Appeal: 22-6045      Doc: 14         Filed: 07/26/2022      Pg: 3 of 3




               Accordingly, we affirm the district court’s orders. Davis v. Wang, No. 5:21-ct-

        93219-M (E.D.N.C. Dec. 13, 2021 & Jan. 7, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     3